                                            Case 3:18-cv-05945-VC Document 106 Filed 08/07/19 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SOCIAL TECHNOLOGIES LLC,                          Case No. 18-cv-05945-VC (SK)
                                   8                     Plaintiff,
                                                                                           ORDER REGARDING DISCOVERY
                                   9              v.                                       DISPUTE
                                  10     APPLE INC.,
                                                                                           Regarding Docket Nos. 92, 93, 94, 96, 97,
                                  11                     Defendant.
                                                                                           98, 104
                                  12
Northern District of California
 United States District Court




                                  13          Now before the Court are the letter briefs regarding the parties’ discovery disputes as well

                                  14   as their related motions to seal.

                                  15   A.     Factual Background

                                  16          Plaintiff Social Technologies LLC (“Plaintiff”) alleges that Defendant Apple Inc.

                                  17   (“Defendant”) is infringing Plaintiff’s trademark “MEMOJI.” The MEMOJI mark is the name of

                                  18   an “app” (application software) for the Apple iPhone which allows users to create customized

                                  19   emojis of themselves. (Dkt. 31.) According to the Merriam-Webster online dictionary, an emoji

                                  20   is an “imag[e], symbo[l], or ico[n] used in text fields in electronic communication (as in text

                                  21   messages, e-mail, and social media) to express the emotional attitude of the writer, convey

                                  22   information succinctly, communicate a message playfully without using words[.]”

                                  23   https://www.merriam-webster.com/dictionary/emoji.

                                  24          Plaintiff filed its Statement of Use for the MEMOJI mark on June 30, 2018, and the Patent
                                       and Trademark Office registered Plaintiff’s mark on September 18, 2018 (Reg. No. 5,566,242),
                                  25
                                       with a “first use” and use “in commerce” of June 28, 2018. (Dkt. 1.)
                                  26
                                              Defendant alleges that two other companies, Lucky Bunny LLC and Big 3 Ent LLC
                                  27
                                       (collectively, “Lucky Bunny”), began using the MEMOJI mark for their own app to allow
                                  28
                                            Case 3:18-cv-05945-VC Document 106 Filed 08/07/19 Page 2 of 7




                                   1   customers to turn themselves into an emoji in 2014. (Dkt. 31.) Lucky Bunny sold its app (the

                                   2   “Lucky Bunny App”) on Defendant’s “App Store.” Defendant then acquired Lucky Bunny’s

                                   3   rights to the MEMOJI mark in May 2018. (Dkt. 31.)

                                   4           This litigation began in September 2018. (Dkt. 1.) The District Court denied Plaintiff’s

                                   5   motion for preliminary injunction, noting:

                                   6                   Given that, it is also questionable – at best – whether Social Tech
                                                       will succeed on the merits. Social Tech filed its Statement of Use
                                   7
                                                       just two days after rushing to release its MEMOJI app. Absent any
                                   8                   evidence regarding when or how many times the app had been sold
                                                       when Social Tech filed its statement, it is unclear that Social Tech
                                   9                   had used the mark “in commerce” as necessary to secure a valid
                                                       trademark registration. See 15 U.S.C. § 1127. And even if Social
                                  10                   Tech clears that hurdle, Apple has a reasonable argument that Social
                                                       Tech’s registration should be cancelled based on Lucky Bunny’s
                                  11
                                                       prior use of the mark. See 15 U.S.C. § 1052(d).
                                  12
Northern District of California
 United States District Court




                                  13   (Dkt. 43.)

                                  14           Plaintiff also acquired rights regarding the MEMOJI mark from a third party – but after

                                  15   this litigation began. An individual named Christopher Anthony claimed that he had used the

                                  16   MEMOJI mark in commerce beginning in 2014. (Dkt. 45.) Justin Grant of FlexDev, Plaintiff’s

                                  17   third-party developer, communicated with Anthony in 2018 about Anthony’s use of the MEMOJI

                                  18   mark, but Grant’s communication with Anthony caused a rift between Grant/FlexDev and

                                  19   Plaintiff. (Dkt. 92.) Anthony moved to intervene in this action, and, in opposing Anthony’s

                                  20   attempt to intervene in this case, Plaintiff claimed that “Anthony has no rights of value in

                                  21   MEMOJI.” (Dkt. 69.) The District Court denied Anthony’s motion to intervene. (Dkt. 75.) After

                                  22   that decision, in May 2019, Plaintiff acquired from Anthony any rights to the MEMOJI mark that

                                  23   Anthony owned. (Dkt. 92.)

                                  24           Thus, the use of the MEMOJI mark and the timing of the use by both parties or their

                                  25   predecessors are issues of dispute.

                                  26   B.      Motions to Seal

                                  27           The Court HEREBY GRANTS the motions to seal filed by both parties. (Dkts. 94, 96.)

                                  28   Plaintiff provisionally filed under seal portions of its letter brief as well as Exhibits 4, 5, and 6 in

                                                                                           2
                                            Case 3:18-cv-05945-VC Document 106 Filed 08/07/19 Page 3 of 7




                                   1   support of its letter brief because they contain information designated as confidential by

                                   2   Defendant. In its motion to seal, Defendant demonstrated that the selected portions of Plaintiff’s

                                   3   letter brief, portions of Exhibits 4, 5, and 6, as well as portions of Defendant’s letter brief and of

                                   4   its Exhibits A and B may be filed under seal.

                                   5          The Court will address the separate motion to seal (Dkt. 103) in a separate Order.

                                   6   C.     Motion to Withdraw Incorrectly Filed Document
                                   7          Plaintiff moves to withdraw an incorrectly filed document. (Dkt. 104.) The Court

                                   8   GRANTS that motion and ORDERS that Docket 101-1 be removed permanently from the docket.

                                   9   D.     Timeliness of Motions
                                  10          Both Plaintiff and Defendant complain about the timeliness of the motions, and each party

                                  11   alleges that the other party did not comply with the Court’s Order regarding discovery disputes.

                                  12   The Court accepted that both parties attempted to negotiate and file their disputes at the last
Northern District of California
 United States District Court




                                  13   minute and thus, in separate Orders (Dkts. 89, 91) allowed the parties additional time to brief the

                                  14   issues fully. In addition, the Court held a hearing on the discovery disputes to ensure that each

                                  15   party could respond to the other party’s arguments. For that reason, the Court rejects the

                                  16   arguments regarding timeliness by both parties and considers the discovery disputes on the merits.

                                  17   E.     Plaintiff’s Motion to Compel
                                  18          Plaintiff Social Technologies LLC (“Plaintiff”) seeks to compel production of documents

                                  19   from Defendant Apple, Inc. (“Defendant”). First, Plaintiff seeks information regarding “all

                                  20   recorded metrics for the Lucky Bunny App” and “documents sufficient to identify the number of

                                  21   unique downloads and users.” Plaintiff claims that these are responsive to Document Requests

                                  22   Nos. 2 and 8 of the First Set of Requests and to Document Request No. 30 of the Second Set of

                                  23   Requests that Plaintiff issued to Defendant. Plaintiff seek more detailed information about the

                                  24   downloads of the Lucky Bunny App from Defendant’s App Store. Defendant argues that it is has

                                  25   already produced information in a spreadsheet about the downloads without the information

                                  26   regarding names, email addresses, and addresses of the people who downloaded the Lucky Bunny

                                  27   App. Plaintiff seeks further information, including the names, email addresses, and addresses of

                                  28   the people who downloaded the Lucky Bunny App. Plaintiff claims that it needs this detailed
                                                                                          3
                                           Case 3:18-cv-05945-VC Document 106 Filed 08/07/19 Page 4 of 7




                                   1   information because the identifier Apple uses is not static and changes over time. Defendant

                                   2   points out that its only witness testified that the identifier that it chose for the spreadsheet is a

                                   3   static one and thus the need for personally identifying information is not necessary. The Court

                                   4   agrees with Defendant, as Plaintiff does not point to any evidence conflicting with this testimony.

                                   5           Second, Plaintiff seeks information from one of Defendant’s internal guidelines, called a

                                   6   “Wiki.” Plaintiff claims that this information is responsive to Document Request Nos. 34 and 35

                                   7   of the Second Set of Requests, which seek information about updates and software requirements.

                                   8   The information about the Wiki does not appear to be responsive to these requests. Furthermore,

                                   9   the information about the Wiki is not relevant to this litigation. Plaintiff argued at the hearing on

                                  10   this matter that Defendant violated its own rules in allowing the Lucky Bunny App to remain in

                                  11   the App Store and that the Wiki information will show that Defendant was engaged in “foul play.”

                                  12   Even if Defendant did violate its own rules about allowing certain applications to remain in its
Northern District of California
 United States District Court




                                  13   App Store, that fact is irrelevant to this case of trademark infringement.

                                  14           Third, Plaintiff seeks information about the functionality of the Lucky Bunny App.

                                  15   Plaintiff cannot point to a document request to which this information is responsive. The

                                  16   requested information is also not relevant to this litigation, and Plaintiff cannot point to any way in

                                  17   which the requested information is relevant.

                                  18           Fourth, Plaintiff seeks information about specific questions posed in and the “native”

                                  19   version of surveys Defendant conducted regarding Defendant’s use of the MEMOJI mark.

                                  20   Defendant argues that the surveys that it provided related to functionality, that the surveys were

                                  21   not marketing surveys, and that “native” version of the surveys are not available because the

                                  22   surveys were administered on-line. The information that Plaintiff seeks is not relevant to this case

                                  23   of trademark infringement, and Plaintiff could proffer no explanation for its relevance at the

                                  24   hearing.

                                  25           Finally, Plaintiff seeks information regarding a database called “Content Master,” a

                                  26   database in which Defendant stores information about apps available on its App Store. Again,

                                  27   Plaintiff can point to no specific request to which this information is responsive. It is also unclear

                                  28   how this information is relevant to this litigation, and Plaintiff could not clarify its relevance in
                                                                                           4
                                            Case 3:18-cv-05945-VC Document 106 Filed 08/07/19 Page 5 of 7




                                   1   either its discovery letter brief or at the hearing.

                                   2           Thus, the Court DENIES Plaintiff’s motion to compel further production of documents.

                                   3   F.      Defendant’s Motion to Compel
                                   4           Defendant moves to compel production of documents responsive to Document Requests

                                   5   Nos. 21 – 25 in the Second Set of Requests to Plaintiff and Document Request No. 33 in the Third

                                   6   Set of Requests to Plaintiff. The requested documents address four types of documents: (1)

                                   7   Plaintiff’s communications internally about Anthony’s use of the MEMOJI mark (Document

                                   8   Request Nos. 23, 33), (2) Plaintiff’s communications with people or entities other than Plaintiff

                                   9   about Anthony’s use of the MEMOJI mark (Document Request Nos. 23, 33), (3) Plaintiff’s

                                  10   communications with Anthony about his use of the MEMOJI mark (Document Request Nos. 21,

                                  11   22), (4) Plaintiff’s internal analyses of Anthony’s use of the MEMOJI mark (Document Request

                                  12   Nos. 24, 25).
Northern District of California
 United States District Court




                                  13           Defendant argues that the requested documents may show that Plaintiff knew that it needed

                                  14   to acquire Anthony’s rights in the MEMOJI mark to claim priority in this litigation, that the

                                  15   documents bear on Grant’s potential bias in this matter and Plaintiff’s motive in filing this

                                  16   litigation to obtain money from Defendant, and that the documents are necessary to impeach

                                  17   witnesses who provided inconsistent testimony. Of all these purported reasons, the only with

                                  18   potential relevance is the possibility that Plaintiff communicated internally or externally about its

                                  19   belief that Plaintiff needed Anthony’s rights in the MEMOJI mark to claim priority in this

                                  20   litigation. As noted above, the timing and use of the MEMOJI mark – potentially based on

                                  21   acquisition of rights of a third party – are relevant issues in this litigation. Thus, some of the

                                  22   requested documents are relevant for that reason. However, communications between Plaintiff

                                  23   and Anthony about his use of the MEMOJI mark (Document Request Nos. 21, 22) are not

                                  24   relevant. Plaintiff has produced the agreement between Plaintiff and Anthony. It is unlikely that

                                  25   the communications between adverse parties (Plaintiff and Anthony) on this issue of acquisition of

                                  26   Anthony’s rights will be relevant to Plaintiff’s internal beliefs about the need to acquire Anthony’s

                                  27   rights to the MEMOJI mark, and there is a legitimate concern that the documents may be

                                  28   privileged under Fed. R. Evid. 408.
                                                                                              5
                                             Case 3:18-cv-05945-VC Document 106 Filed 08/07/19 Page 6 of 7




                                   1           Defendant points out that Plaintiff did not place these documents on a privilege log, but

                                   2   Plaintiff argued at the hearing – with no opposition from Defendant – that the parties had agreed

                                   3   that the parties were not required to place documents created after the litigation began on a

                                   4   privilege log. This is a common practice in litigation, as otherwise the parties would be required

                                   5   to create privilege logs for the many documents protected by attorney work product and attorney-

                                   6   client privilege that are created during litigation. This situation is slightly different, and for that

                                   7   reason, the Court finds that, to the extent Defendant claims any right to privilege for documents

                                   8   responsive to Document Request Nos. 23, 24, 25 and 33, Plaintiff must create a privilege log for

                                   9   any documents withheld on the basis of privilege. The Court ORDERS that Plaintiff produce

                                  10   responsive, non-privileged documents responsive to Document Request Nos. 23, 24, 25, and 33

                                  11   by August 29, 2019. However, to the extent that a response to Document Request Nos. 23, 24, 25

                                  12   and 33 encompasses communications between Plaintiff and Anthony, Plaintiff is not required to
Northern District of California
 United States District Court




                                  13   produce those documents or portions of those documents for the same reason that Plaintiff is not

                                  14   required to produce documents responsive to Document Request Nos. 21 and 22.1

                                  15   ///

                                  16   ///

                                  17   ///

                                  18   ///

                                  19   ///

                                  20   ///

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27
                                               1
                                  28             If the document is otherwise responsive, Plaintiff must produce it but may redact any
                                       portion constituting a communication with Anthony.
                                                                                       6
                                          Case 3:18-cv-05945-VC Document 106 Filed 08/07/19 Page 7 of 7




                                   1          At the hearing on this matter, Plaintiff could not provide an explanation of what Plaintiff

                                   2   had or had not produced in response to these requests. Plaintiff offered to provide an explanation

                                   3   that Plaintiff had previously provided to Defendant in a process of meeting and conferring, and the

                                   4   Court allowed Plaintiff to submit its explanation to the Court. (Dkt. 103-2.) The Court reviewed

                                   5   the documents Plaintiff submitted, and unfortunately those documents did not provide clarity

                                   6   about what Plaintiff searched and produced or what Plaintiff does or does not possess. Plaintiff is

                                   7   required to comply with the Federal Rules of Civil Procedure and search for all responsive

                                   8   documents and must provide an updated, written response that complies with Fed. R. Civ. P. 34.,

                                   9   also by August 29, 2019.

                                  10          IT IS SO ORDERED.

                                  11   Dated: August 7, 2019

                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                       SALLIE KIM
                                  13                                                   United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        7
